Citation Nr: 1707765	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  07-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs disability compensation benefits in the amount of $6,622.00, to include whether the overpayment was properly created.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006, Decision of Waiver of Indebtedness by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2010, the Board remanded the case for further development.  The Board finds that there has been substantial compliance with its directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the virtual VA paperless claims processing system reveals additional VA treatment records that have also been reviewed. 

The Board has reviewed the records contained in the Veteran's Virtual VA file and Veterans Benefits Management System (VBMS) and has considered them below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  For the period of November 1, 2004 to July 31, 2005, the Veteran was paid VA non-service connected pension in the amount of $7,592.00; for that entire period, the veteran was in receipt of unreported Social Security Administration (SSA) benefits resulting in a $6,622.00 overpayment.  

2.  Recovery of overpayment would not be against equity and good conscience.

CONCLUSIONS OF LAW

1.  The overpayment of disability compensation benefits in the amount of $6,622.00 was validly created. 38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 3.660 (2016).

2.  The recovery of the overpayment of VA disability compensation benefits in the amount of $6,622.00 is not against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Court has determined that the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 do not apply to waiver claims.  38 U.S.C.A. §§ 5103, 5103A; See Lueras v. Principi, 18 Vet. App. 435 (2004); see also Barger v. Principi, 16 Vet. App. 132 (2002).
Analysis

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  The Veteran does not contend that the debt is invalid or erroneously created.  The Veteran has not submitted any evidence to show that the creation of the debt was invalid. 

A January 2016 audit letter notes that the Veteran was awarded non-service connected pension effective July 1999.  In November 2002, he was awarded service connection for bilateral hearing loss at a non-compensable rate and tinnitus at a 10 percent disability rating.  However, he continued to be paid pension benefits as it was the greater of the two benefits.  The letter further notes that the veteran was paid a total of $7,592.00 between November 2004 and July 2005.  This was calculated by multiplying the pension benefits at a rate of $824.00 for November 2004, and at a rate of $846 per month from December 2004 to July 2005.  The letter noted that in 2005, the VA received evidence that the Veteran started receiving SSA benefits on October 21, 2004 at a rate of $917 per month.  The Veteran was informed that the SSA benefits must be included as calculable income effective November 1, 2004.  Accordingly, the period of overpayment lasted from November 1, 2004 when the SSA benefits were first taken into consideration as income by the VA through July of 2005 when the VA stopped the pension benefit to recoup the debt that had now been created.  

The January 2016 audit letter further noted that as a result of receiving SSA benefits, the Veteran's pension was changed to service connection effective November 1, 2004 at a rate of $106 for November 2004 and $108 per month for December 2004 through July 2005.  This resulted in the total amount that was actually due to the Veteran over the approximate 9 month period being only $970.00.  The difference between the $7,592.00 sum that that the Veteran was paid and the $970.00 sum that he was actually due is what created the $6,622.00 overpayment debt.  Thus the Board has concluded that the creation of the debt was valid and the calculation of the debt was accurate.

Even though the creation of the debt was valid, the Board finds that there was no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue.  Nothing in the record indicates that the Veteran purposefully mislead the government during the creation of the debt.  

In cases where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

As noted, the overpayment at issue stems from VA pension payments in 2004 and 2005 when the Veteran was receiving SSA benefits at the same time. 

The first and second elements pertain to the fault of the debtor versus the fault of the VA.  In this regard, the Board notes that the Veteran did not report that he was receiving Social Security Administration (SSA) benefits in addition to his non- service connected pension.  As early as July 2001, the Veteran received multiple notices from the VA entitled "Important Reminder," instructing him to inform the VA immediately if there was ever any change in his income.  The notice letter specifically gave SSA benefits as an example of such a change.  The VA sent the same letter in June 2004.  Subsequently, the Veteran was notified that a data exchange between the RO and SSA indicated that he began receiving SSA benefits on October 1, 2004.  The VA had to include these SSA benefits as income beginning on November 1, 2004.  In letters dated November 2004, July 2005 and August 2005, the VA informed the Veteran that he had now exceeded the income limit for receipt of the pension benefit, suggested he suspend his benefits to avoid overpayment, and gave him 60 days to submit evidence to show any reason that the VA should not adjust his benefits.  The Veteran did not respond.  Subsequently, the Veteran's benefits were adjusted because the Veteran became ineligible for the pension benefit. 

Significantly, the Board notes that the Veteran has had two previous incidents of overpayment, suggesting that he is aware of the procedures necessary to avoid overpayment. 

In a correspondence dated July 2005, the Veteran acknowledged that he did in fact receive SSA benefits and was aware of the overpayment.  The Veteran was notified of his specific debt amount of $6,220.00 in various ways; including a letter from the VA Debt Management Center in August 2005, a January 2006 decision denying the Veteran's claim for a waiver of the debt, and a March 2007 statement of the case. 

In summary, the Board finds that, considering the above, the Veteran is at fault in this case.  It is concluded that he was aware of the necessity to inform the RO of additional income due to both the notification letters and his multiple incidents of overpayment in the past. 

The January RO 2006 decision denied the Veteran's request for a waiver of the debt.  A May 2010 Board decision remanded the claim to acquire adequate information to determine how the overpayment was calculated once the VA learned the Veteran was receiving SSA benefits and the Veteran's unreimbursed medical expenses.  The calculation of the debt is discussed above.  The Board notes that the January 2016 audit letter indicates that the debt has now been fully paid, leaving a balance of zero.

The Board has also considered whether the Veteran would experience undue financial hardship if and when forced to repay the debt at issue.  As indicated, the debt has already been repaid in its entirety.  The latest financial information submitted by the Veteran, in March 2006, indicated that he had enough income to live on at the time of the repayment and not suffer any undue hardship.  With a monthly income (with the adjusted pension) of $1,093.00 and monthly expenses of $980.00, he was able to cover his monthly expenses with some surplus while the debt was repaid.  He has submitted no further evidence of financial hardship since the Board remanded the claim in May 2010.  The Board believes that recoupment of this debt did not cause financial hardship.

In regard to whether collection would defeat the purpose of the benefit and whether failure to collect would cause unjust enrichment to the debtor, the Board finds that collection would not defeat the purpose of the benefit.  The Veteran was in receipt of benefits to which he was not entitled due to a change in his household income which allowed his monthly household bills to be covered by SSA income rather than by his VA pension.  There is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of any other valuable right.  Thus, this element of equity and good conscience is not in the Veteran's favor.

Concerning possible unjust enrichment, failure to make restitution would result in unfair gain to the debtor; the Board finds that the Veteran would be unjustly enriched by waiver of the debt.  Unjust enrichment of the Veteran would result if the government was not repaid for the period of pension benefits to which the Veteran was not entitled.  VA made payments of pension benefits for several months without knowledge of the Veteran's unreported Social Security income earned income.  These benefits were intended to compensate the Veteran for his inability to work or earn income due to nonservice-connected disability.  There is no evidence to show that he took any action to report this income despite being repeatedly informed of his obligation to do so.  Under such circumstances, to allow him to retain VA pension benefits would constitute unjust enrichment.  In addition, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of a valuable right.

In summary, the Board has considered the elements of equity and good conscience.  It has concluded that the negative evidence outweighs the positive evidence and that the facts in this case do not demonstrate that the recovery of the overpayment is against equity and good conscience.  Most significantly, the Veteran is solely at fault for creation of the debt, and failure to repay the debt would result in unfair gain to him.  The only reason this debt was created was because of the Veteran's decision to not report countable income.  Waiver of recovery would result in unjust enrichment.  The Board finds that waiver of recovery cannot be granted in this matter.

As the preponderance of the evidence is against the petition for waiver of recovery, the benefit of the doubt rule does not apply, and the appeal in the matter must be denied.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $6,622.00 is denied.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


